16 F.3d 1230NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Betty Dove WRIGHT, Appellant,v.Mark F. MARSHALL;  Hon. Richard H. Battey;  Bangs, McCullen,Butler, Foye & Simmons, Appellees.
No. 93-3222.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 21, 1993.Filed:  January 10, 1994.

Before MAGILL, Circuit Judge, JOHN R. GIBSON, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Betty Dove Wright filed a complaint alleging that United States District Judge Richard H. Battey, attorney Mark F. Marshall, and the law firm of Bangs, McCullen, Butler, Foye & Simmons conspired to deny her access to the courts.  The district court1 dismissed with prejudice Wright's complaint as to Judge Battey because he was absolutely immune from suit, and as to the other defendants because Wright failed to comply with the terms of an injunction against her.  Judge Battey had issued the injunction after Wright filed a number of meritless actions arising from her conviction for arson.  The injunction stated, inter alia, that Wright needed to obtain court leave before filing further complaints related to events surrounding her conviction, and warned her that future complaints could be dismissed solely for failing to comply with the injunction.


2
Wright does not dispute on appeal that she failed to comply with the injunction;  instead, she challenges the injunction's validity.  We agree with the district court that the injunction is valid.   See Sassower v. Carlson, 930 F.2d 583 (8th Cir. 1991) (per curiam).  The district court properly dismissed the complaint because Wright failed to seek the court's leave prior to filing her complaint, as required by the injunction, and because judges are absolutely immune from suit for acts undertaken in their official capacity.


3
Accordingly, we affirm.



1
 The Honorable John Bailey Jones, Chief Judge, United States District Court for the District of South Dakota